Title: Instructions to Virginia Delegates in re Permanent Site for Congress, 28 June 1783
From: House of Delegates
To: Virginia Delegates


Virginia
In the House of Delegates
Saturday June 28th 1783
Whereas the Legislature of Virginia are fully convinced of the advantages that would result to the United States by having some fixed place of residence for Congress
Resolved therefore unanimously that if the Honorable the Congress should esteem the city of Williamsburg in this State to be a fit Place for their session this Assembly will present them on their Removal thereto and during their continuance therein with the Palace the Capitol and all the public buildings and three hundred Acres of land adjoining the said city together with a Sum of money not exceeding one hundred thousand pounds this States Currency to be paid at five annual Installments and to be expended in erecting thirteen Hotels for the Use of the Delegates in Congress.
This Assembly will also cede to Congress during their residence therein a district of Territory contiguous to the said City not exceeding five miles square with such exempt Jurisdiction within the said Limits as the inhabitants residing therein shall consent to yield to Congress to obtain which the Governor with Advice of Council is directed to make application to the said Citizens and when obtained to notify to the Delegates of this State such assent
Resolved unanimously that if the Honorable the Congress should think it more convenient to hold their Sessions at any place on the River Potowmack within this Commonwealth this Assembly will on the above terms cede the like district of Territory at the Place Congress shall so choose and will also appropriate a sum not exceeding one hundred thousand pounds to be paid in five annual installments for the purpose of erecting the said Hotels and will moreover purchase one hundred Acres of Land for the Purpose of erecting such public Buildings as Congress may direct thereon
Resolved unanimously that if the Legislature of Maryland are willing to join in a Cession of territory for the above purpose with this State (the said territory to be on the river Potowmack) that this Assembly will cede to the Honorable the Congress the like District of Territory opposite to that ceded by the State of Maryland freely leaving it with Congress to fix their residence on either Side of the said River as they may see proper: but that if Congress shall reside on the North Side of the said River that then this Assembly will contribute forty thousand Pounds for the aforesaid Purposes in full confidence that the State of Maryland will supply the Deficiency Provided that should Congress thereafter remove from the City of Williamsburg or from the Lands beforementioned that in such Case the lands so ceded with the Buildings shall revert to the Commonwealth

1783 June 28th

Teste

Agreed to by the Senate


John Beckley CHD
Will Drew CS




A Copy




Teste




John Beckley CHD
